DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,313,748 to Moreno et al. (hereafter Moreno). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims 1-16 of Moreno recite the same limitations for an outer housing comprising a sidewall shell comprising an annular inner sidewall projection positioned radially outward from an annular inner sidewall projection, a first and second annular sidewall mounting ledge; a cap defining an inner cap surface, an outer cap surface, cap bottom end, annular cap recess, cap top end, cap end wall, annular outer cap projection, annular cap mounting shoulder, a clip and a ridge; an antenna assembly.
Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of U.S. Patent No. 11,313,748 to Moreno et al. (hereafter Moreno). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims 17-21 of Moreno recite the same limitations for a pressure monitoring system comprising a pressure sensor comprising a pressure sensor and a connector; a base comprising a mounting flange; an outer housing comprising sidewall shell, a cap comprising annular cap recess; an antenna assembly. 
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of U.S. Patent No. 11,313,748 to Moreno et al. (hereafter Moreno). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims 22 and 23 of Moreno recite the same limitations for a pressure monitoring system comprising a sidewall shell defining an axis extending centrally therethrough and an annular outer sidewall projection; a cap mounted to the sidewall shell defining an annular outer cap surface, which defines an annular notch formed therein; a packing configured to create a watertight seal, wherein the packing is an O-ring (claim 19); and an antenna assembly mounted to the cap.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 7-10, 13-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury).
Regarding claim 1, Fleury teaches an outer housing for a pressuring monitoring system comprising: 
a sidewall shell (i.e., hydrant collar portion with threading 12) (see Fig. 5) comprising an annular inner sidewall projection extending from a top end thereof (i.e., the hydrant threading 12) (see Fig. 5); 
a cap mounted to the sidewall shell (i.e., nozzle cap 15) (see Fig. 5), the cap defining an inner cap surface (i.e., interior surface of nozzle cap 15) (see Fig. 5), 
an outer cap surface (i.e., exterior surface of nozzle cap 15) (see Fig. 5), a cap bottom end (i.e., bottom end of the nozzle cap 15) (see Fig. 5), and an annular cap recess extending into the cap bottom end between the outer cap surface and the inner cap surface (i.e., threading 21) (see Fig. 5), 
wherein the annular inner sidewall projection is configured to engage the annular cap recess (i.e., nozzle cap 15 is attached by threading 21 to the hydrant threading 12 of the fire hydrant 58) (see Fig. 9); and 
an antenna assembly directly mounted to the inner cap surface (i.e., antenna 120 and antenna cap 320 are mounted to the nozzle cap 15 at the gasket 340) (see Fig. 10), the antenna assembly comprising an antenna (i.e., antenna 120) (see Fig. 10).
Regarding claim 2, Fleury teaches that the cap further defines a cap top end opposite the cap bottom end, a cap end wall disposed at the cap top end, the antenna disposed axially between the cap bottom end and the cap end wall (see Fig. 10).
Regarding claim 3, Fleury teaches an annular outer sidewall projection, the annular outer sidewall projection positioned radially outward from the annular inner sidewall projection (i.e., hydrant collar portion having a flange portion between the threading 12 and the hydrant) (see Fig. 5).
Regarding claim 4, Fleury teaches that the annular inner sidewall projection defines a height that is greater than the annular outer sidewall projection (see Fig. 5).
Regarding claim 7, Fleury teaches that the sidewall shell defines a first annular sidewall mounting ledge extending radially inward from the annular inner sidewall projection (i.e., hydrant collar portion having a flange portion between the threading 12 and the hydrant) (see Fig. 5); the cap defines a first annular cap mounting shoulder extending radially inward from the annular cap recess (i.e., bottom portion of nozzle cap 15) (see Fig. 5); and the first annular cap mounting shoulder is configured to engage the first annular sidewall mounting ledge (see Fig. 5).
Regarding claim 9, Fleury teaches that the annular inner sidewall projection defines a slanted sidewall projection surface and the annular cap recess defines a slanted cap recess surface configured to confront the slanted sidewall projection surface (see Fig. 5 and 9).
Regarding claim 10, Fleury teaches that the annular inner sidewall projection defines one of a rectangular cross-sectional shape and a triangular cross-sectional shape (see Fig. 5 and 9).
Regarding claim 13, Fleury teaches a pressure monitoring system for a wet barrel hydrant comprising: 
a pressure sensor assembly comprising a pressure sensor (i.e., leak detector 100) (see Fig. 5) and a connector (i.e., connection nut 430) (see Fig. 10), the pressure sensor configured to measure a pressure of a fluid received in the wet barrel hydrant (i.e., leak detector 100 operates by sensing vibration in the piping system, which translates vibrations produced by leaks throughout the piping members in the system) (see Column 8, line 33, to Column 10, line 56), the connector configured to attach the pressure monitoring system to the wet barrel hydrant (i.e., mating enclosure 305’ includes threading 420’ which allows a connection with threading 425 on the enclosure 110’) (see Fig. 10); 
a base assembly comprising a mounting flange (i.e., enclosure 110’ including a shoulder portion) (see Fig. 10), the pressure sensor assembly coupled to the base assembly (i.e., via bolts 155 at shoulder portion) (see Fig. 10);
 an outer housing coupled to the mounting flange, the outer housing comprising a sidewall shell (i.e., hydrant collar portion with threading 12) (see Fig. 5) and a cap (i.e., nozzle cap 15) (see Fig. 10), the sidewall shell comprising an annular inner sidewall projection (i.e., the hydrant threading 12) (see Fig. 5) configured to engage an annular cap recess of the cap (i.e., nozzle cap 15 is attached by threading 21 to the hydrant threading 12 of the fire hydrant 58) (see Fig. 5); and 
an antenna assembly comprising an antenna (i.e., antenna 120 and antenna cap 320) (see Fig. 10), the antenna assembly mounted to the cap and disposed external to the sidewall shell (see Fig. 10).
Regarding claim 14, Fleury teaches that the antenna assembly further comprises an antenna board (i.e., RF board 136’) (see Fig. 10), the antenna directly mounted to the antenna board (see Fig. 10), the antenna board mounted to the cap (i.e., via enclosure 110’) (see Fig. 10), the antenna configured to send a signal representative of pressure data measured by the pressure sensor, wherein the antenna is mounted to the cap (i.e., The leak detectors 74 communicate sensed signals (e.g., acoustic signals, pressure signals, etc.) to the host 20 via the mesh network 22) (see Fig. 18).
Regarding claim 15, Fleury teaches that the sidewall shell extends vertically to a first elevation that is less than a second elevation of the antenna; and the annular inner sidewall projection extends to the first elevation(i.e., the hydrant threading 12 extends along the hydrant collar portion) (see Fig. 5) .
Regarding claim 16, Fleury teaches that the sidewall shell further comprises an annular outer sidewall projection; and the annular outer sidewall projection extends to a third elevation between the first elevation and the second elevation (i.e., the collar portion in contact with the nozzle cap gasket 23) (see Fig. 5).
Regarding claim 17, Fleury teaches a main PCB connected to the pressure sensor and configured to process pressure data measured by the pressure sensor (i.e., DSP board 137) (see Fig. 10).
Regarding claim 18, Fleury teaches an outer housing for a pressure monitoring system comprising: a sidewall shell (i.e., nozzle cap 15) (see Fig. 9) defining an axis extending centrally therethrough and an annular outer sidewall projection (i.e., outer surface of nozzle cap 15) (see Fig. 5); a cap mounted to the sidewall shell (i.e., antenna enclosure 320) (see Fig. 9), the cap defining an annular outer cap surface, the annular outer cap surface defining an annular notch formed therein, the annular outer sidewall projection extending alongside the annular outer cap surface (i.e., joining portion 335) (see Fig. 9); a packing received in the annular notch and configured to create a watertight seal between the annular outer sidewall projection and the annular outer cap surface (i.e., antenna enclosure gasket 340) (see Fig. 9); and an antenna assembly comprising an antenna (i.e., antenna 120 and antenna cap 320) (see Fig. 10), the antenna assembly mounted to the cap and disposed external to the sidewall shell (see Fig. 10).
Regarding claim 19, Fleury teaches that the packing is an O-ring (i.e., antenna enclosure gasket 340) (see Fig. 9).
Regarding claim 20, the sidewall shell defines an annular sidewall mounting ledge extending radially inward from the annular outer sidewall projection (i.e., joining portion 335) (see Fig. 9); the cap defines an annular cap mounting shoulder extending radially inward from the annular outer cap surface (i.e., shaft portion 326) (see Fig. 9); and the annular cap mounting shoulder is configured to engage the annular sidewall mounting ledge (i.e., at the joining portion 335) (see Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Stiatti et al. (Pub. No. US 2011/0197975) (hereafter Stiatti)
Regarding claim 5, Fleury as disclosed above does not directly or explicitly teach that an inner surface of the annular outer sidewall projection abuts the outer cap surface of the cap. However, Stiatti teaches that an inner surface of the annular outer sidewall projection abuts an outer surface of the cap (see Fig. 2). In view of the teaching of Stiatti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to provide an extra level of security for the hydrant.
Regarding claim 6, Fleury as modified by Stiatti as disclosed above does not directly or explicitly teach that the cap defines an annular outer cap projection radially between the annular cap recess and the cap outer surface; the sidewall shell defines an annular sidewall recess between the annular inner sidewall projection and the annular outer sidewall projection; and the annular outer cap projection is received in the annular sidewall recess. However, Stiatti teaches that the cap defines an annular outer cap projection between the annular cap recess and the outer surface; the sidewall shell defines an annular sidewall recess between the annular inner sidewall projection and the annular outer sidewall projection; and the annular outer cap projection is received in the annular sidewall recess (see Fig. 2). In view of the teaching of Stiatti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to provide an extra level of security for the hydrant.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Arnst et al. (U.S. Pat. No. 9,576,754) (hereafter Arnst)
Regarding claim 8, Fleury as disclosed above does not directly or explicitly teach that the sidewall shell defines a second annular sidewall mounting ledge extending radially between the first annular sidewall mounting ledge and the annular inner sidewall projection; the cap defines a second annular cap mounting shoulder extending radially between the first annular cap mounting shoulder and the annular cap recess; and the second annular cap mounting shoulder is configured to engage the second annular sidewall mounting ledge. However, Arnst teaches the sidewall shell defines a second annular sidewall mounting ledge extending radially between the first annular sidewall mounting ledge and the annular inner sidewall projection; the cap defines a second annular cap mounting shoulder extending radially between the first annular cap mounting shoulder and the annular cap recess; and the second annular cap mounting shoulder is configured to engage the second annular sidewall mounting ledge (i.e., bottom edge 130 is insertable and fixable in a channel 136 and bottom edge 134 is insertable and fixable in a channel 138) (see Fig. 5A-B). In view of the teaching of Arnst, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to prevent the over-tightening of the cap onto the shell body of the hydrant.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Bost (U.S. Pat. No. 9,388,554) (hereafter Bost)
Regarding claim 11, Fleury as disclosed above does not directly or explicitly teach that the cap comprises a clip and the sidewall shell comprises a ridge, and wherein the clip engages the ridge to couple the cap to the sidewall shell. However, Bost teaches that the cap comprises a clip and the sidewall shell comprises a ridge, and wherein the clip engages the ridge to couple the cap to the sidewall shell (i.e., engagement may be accomplished via matting collar 102 with cap 104 via a particular geometry of engagement surface 106. This could include a male/female engagement or other means of coupling collar 102 to cap 104 as known to those of skill in the art. Engagement may be accomplished by hook type engagements) (see Column 6, lines 41-56). In view of the teaching of Bost, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to provide an extra level of security for the hydrant. 
Regarding claim 12, Fleury teaches that the sidewall shell comprises a metal material (i.e., nozzle cap 15 is made of cast iron) (see Column 9, line 55, to Column 10, line 23) and the cap comprises a plastic material (i.e., enclosure 110 may be made of plastic) (see Column 9, line 55, to Column 10, line 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Tran M. Tran/            Examiner, Art Unit 2855